Citation Nr: 1215605	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for an acquired psychiatric disorder, to exclude posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to February 1984. 

This appeal to the Board of Veterans' Appeals (Board) arises from March 2006 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina, and Decatur, Georgia, respectively.  

The Board has re-characterized and expanded the issue of entitlement to service connection for a personality disorder to include the broader issue of entitlement to service connection for an acquired psychiatric disorder, to exclude posttraumatic stress disorder (PTSD), which was denied by the Cleveland, Ohio, RO in January 2003.  At present, the record contains diagnoses of depression, attention deficit disorder, personality disorder, and affective disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The issues on appeal were denied by the Board in April 2010.  Since that decision, the Veteran appealed the above issues to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Joint Motion for Remand (Joint Motion), the parties agreed that inadequate reasons and bases were provided within the April 2010 Board decision as to each issue on appeal.  Regarding the issue of service connection, it was noted that the Veteran's psychiatric claim must be expanded per Clemons, as her April 2006 statement argued that "emotional problems" from which she suffered originated in, or were aggravated during, her period of active service.  Also noted were diagnoses of various disorders, to include depression, post-service, as well as a diagnosis of Major Depressive Disorder during her period of active duty.

With regard to the issue of new and material evidence, it was noted that the Board relied on an incorrect standard in its review of new evidence, noting that U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a layperson may be competent to establish a diagnosis of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It was further noted that the Veteran's lay statements were not adequately addressed.  

The issues of entitlement to service connection for residuals of a head injury and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2006 decision, the RO denied service connection for residuals of a head injury.  The Veteran did not appeal that decision.  

2.  Evidence submitted since the RO's March 2006 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a head injury, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's March 2006 rating decision; thus, the claim for service connection for residuals of a head injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's new and material evidence claim is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.

II. New and Material Evidence

In a March 2006 decision, the RO denied the Veteran's claim for entitlement to service connection for residuals of a head injury, as new and material evidence had not been received sufficient to reopen that claim.  The Veteran's claim was originally denied in January 2003 because the Veteran's service treatment records lacked findings, diagnosis, or treatment of a head injury, and because claimed in-service residuals thereof (broken teeth, loss of vision) were treated in May and June of 1981, the year preceding the date of the alleged in-service accident (originally claimed to have occurred in 1982, see Statement received January 2, 2001).  The Veteran did not appeal the March 2006 decision.  Therefore, the RO's March 2006 rating decision is final.  38 U.S.C.A. § 7105.

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

Since the prior final decision, evidence has been added to the claims file.  The new evidence consists of several lay statements authored by the Veteran, to include additional information concerning the alleged in-service accident, and private medical reports.

Most pertinent to the issue at hand, the Veteran submitted a statement in May 2007, interpreted by the RO as a new claim to reopen, in which she stated, "On or about mid-February 1981, I was sent to training for a swimming test.  I hit the end of the swimming pool at about 30-mph according to the Sergeant with the stop-watch."  

Although the Board denied the Veteran's request to reopen her claim in April 2010, finding that new evidence of record failed to establish the requisite element of a nexus to military service via the submission of pertinent medical evidence, the Joint Motion found otherwise.  

First, it was noted that a layperson may be competent to establish a diagnosis of a condition, and that there is no categorical requirement for "competent medical evidence" when the determinative issue involves either medical etiology or a medical diagnosis.  See Jandreau; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Next, it was noted that the Board did not directly address the Veteran's lay statements, wherein the Veteran essentially changed the date in which her alleged injury occurred.   Instead, the Board found that the Veteran's new statements were essentially repetitive, lacking any evidence to substantiate her allegations, and insufficient to raise any reasonable possibility of substantiating her claim.  Per the Joint Motion, the RO relied upon prior statements from the Veteran, specifically concerning the date of the alleged occurrence, and the original denial partially focused upon the timing of the injury and the reported residuals thereof (loss of vision and broken teeth).   In May 1981, the Veteran reported with sensitive eyes and eyeglasses were prescribed.  She reported the following month with complaints of decreased vision, stating that she was going blind and experiencing blurriness.  On June 18, 1981, temporary loss of vision was reported, which the examiner attributed to a migraine equivalent or a petit mal.  Also that month, she was seen for a dental emergency, broken teeth, asymptomatic.

Laypersons are competent to diagnose a disability if (1) the condition is simple to identify (such as a broken leg), (2) he/she is reporting a contemporaneous medical diagnosis, or (3) his/her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau.  Here, the Veteran is competent to report an in-service accident.  She is also competent to report loss of vision and broken teeth.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, a private medical report, authored in May 2000, noted that the Veteran fit the pattern of an individual with brain damage localized in the frontal lobes.  The Veteran reported three occasions which may have resulted in such damage, one of which was the in-service pool incident.  While this report was of record at the time of the original denial, other private reports received since the prior, final denial document treatment for headaches.

As the Veteran's revised statement of May 2007 was not associated with the record at the time of the prior, final denial, the evidence is new.  Further, this evidence is also material, as there is now evidence of record to show that the alleged in-service incident may have taken place before the Veteran reported for dental and vision problems, claimed as residuals to this accident.  This evidence, assessed in conjunction with other evidence of record, to include post-service treatment reports, supports the Veteran's claim.  See Shade.  The new evidence also cures a prior evidentiary defect, per the January 2003 rating decision, upheld in March 2006, in which the timing of the alleged incident was in question.  New and material evidence has thus been received since the RO's March 2006 decision; the claim is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.  The issue of entitlement to service connection for residuals of a head injury is discussed in the Remand section below.


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim of entitlement to service connection for residuals of a head injury is granted; the appeal is granted to this extent only.


REMAND

Unfortunately, a remand is required in this case in order to evaluate the Veteran's remaining claims for entitlement to service connection.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete and current record upon which to decide the Veteran's claim, so that she is afforded every possible consideration.  

With regard to her claim for residuals of a head injury, and as noted above, the Veteran submitted a statement in May 2007 in which she stated, "On or about mid-February 1981, I was sent to training for a swimming test.  I hit the end of the swimming pool at about 30-mph according to the Sergeant with the stop-watch."  
In May 1981, the Veteran reported with sensitive eyes and eyeglasses were prescribed.  She reported the following month with complaints of decreased vision, stating that she was going blind and experiencing blurriness.  On June 18, 1981, temporary loss of vision was reported, which the examiner attributed to a migraine equivalent or a petit mal.  Also that month, she was seen for a dental emergency, broken teeth, asymptomatic.

Post service, a private medical report, authored in May 2000, noted that the Veteran fit the pattern of an individual with brain damage localized in the frontal lobes.  The Veteran reported three occasions which may have resulted in such damage, one of which was the in-service pool incident.  Subsequent reports document treatment for headaches.  See reports, November 2007, February 2008.

As to the Veteran's psychiatric claim, she was diagnosed with major depressive disorder during her period of active service in June 1983.  At that time, a history of recurrent depression was noted for the prior four months, in addition to other interpersonal problems.  Post service, the Veteran was diagnosed with depression, attention deficit disorder, personality disorder, and affective disorder.  See Reports, October and November 2006.  However, these private medical records did not provide an etiological opinion linking any currently-diagnosed disorder to her period of active service.

The Board notes that a VA examination has not been conducted with regard to either remaining claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, which may be associated with active service, without sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon. 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  Therefore, a veteran's reports of a continuity of symptomatology may satisfy this requirement.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

Here, because the Veteran has presented current diagnoses for each of the above claims, as well as in-service reports related to each and reports of symptomatology since separation, the Veteran must be afforded VA examinations in the appropriate specialties in order to determine whether either remaining claim is etiologically-related to her period of active service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain and associate with the claims file any and all relevant VA and/or private medical records that may exist since the last dated medical evidence on file, which is in February 2008. 

2.  The RO/AMC shall schedule a VA traumatic brain injury examination to assess the nature and etiology of any current head injury residual, such as a brain/neurologic disorder.  The Veteran's claims folder, to include a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner should address the following:

Whether the Veteran suffers from a residual head injury, such as a brain/neurologic disorder, and if so, whether it is at least as likely as not that any such disorder is etiologically-related to the Veteran's period of active service, to include an alleged swimming accident in 1981.  Why or why not?

3.  The RO/AMC shall schedule a VA psychiatric examination to assess the nature and etiology of any current psychiatric disorder, to exclude PTSD.  The Veteran's claims folder, to include a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner should address the following:

Whether the suffers from a current psychiatric disorder, and if so, whether it is at least as likely as not that any current psychiatric disorder, to exclude PTSD, is etiologically-related to the Veteran's period of active service.  Why or why not?

4.  In regard to the medical opinions requested above, the examiner(s) shall provide rationales for the opinions provided.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5. The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted. 

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If either claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


